COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-384-CV



IN RE OMNI HOTELS MANAGEMENT	RELATORS

CORPORATION AND OMNI HOTELS

FRANCHISING COMPANY, L.L.C.



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators' petition for writ of mandamus and real party in interest’s response and is of the opinion that relief should be denied.  Accordingly, relators' petition for writ of mandamus is denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL B:	DAUPHINOT, HOLMAN, and McCOY, JJ.



DELIVERED: February 2, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.